Citation Nr: 0708580	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  97-32 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a fracture of the transverse process, L1, L2, L3, healed, 
with symptomatic residuals, rated as 30 percent disabling 
prior to September 29, 2004.

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the transverse process, L1, L2, L3, healed, 
with symptomatic residuals, to include degenerative disc 
disease, currently rated as 40 percent disabling effective 
September 29, 2004.

3.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the pelvis.

4.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right femur.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to January 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi which in part denied increased ratings 
for residuals of a fracture of the pelvis and for residuals 
of a fracture of the right femur.  This matter also comes to 
the Board from a May 2000 rating that in part denied 
entitlement to an increased evaluation for the residuals of a 
fracture of the transverse process, L1, L2, L3, healed, with 
symptomatic residuals and entitlement to TDIU.  

After the claim was reviewed, the Board in an August 2002 
decision which disposed of other issues on appeal, notified 
the veteran that it was deferring issuing a decision on the 
issues noted on the title page of this decision and instead 
it would be undertaking additional development of those 
issues pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  The Board notified the veteran that 
once the development had been completed, the veteran would be 
informed of the development, and the Board would issue a 
decision.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  In that case, the Federal Circuit 
Court invalidated portions of the Board's development 
regulation package.  The Federal Circuit Court further stated 
that the Board was not allowed to consider additional 
evidence [evidence developed by the Board] without remanding 
the case to the RO for initial consideration and without 
having a waiver by the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, the 
claims were remanded to the RO in July 2003.  The purpose of 
the remand was to obtain additional medical information 
needed for adjudication of the veteran's claim. 

Following return of the issues to the Board for review, the 
Board denied the enumerated issues in a June 2005 decision 
that also denied service connection for a kidney condition.  

The veteran appealed the enumerated issues of entitlement to 
increased ratings and TDIU and a claim for entitlement to 
service connection for a kidney disorder to the United States 
Court of Appeals for Veterans Claims (Court).  Both parties 
in this appellate matter filed a Joint Motion for Remand.  In 
this Joint Motion, the veteran abandoned his claim for 
service connection for a kidney disability.  In a decision 
rendered August 2, 2006, the Court granted the Joint Motion 
and remanded it to the Board for further development.  The 
appeal as to the kidney disability was dismissed.  

The Board notes that in February 2005, the RO granted an 
increased rating for the veteran's lumbar spine disorder to 
40 percent disabling effective September 29, 2004, and 
changed the diagnosis to include degenerative disc disease of 
the lumbar spine, in addition to the residuals of a fracture 
of the transverse process, L1, L2, L3, healed.  Prior to that 
date, the evaluation for this disorder continued to be 30 
percent disabling during the pendency of the appeal.  The 
Board has recharacterized this issue as two separate 
increased rating issues to reflect the increased rating 
during part of this appellate period beginning in September 
29, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  The Court in it's August 2006 decision 
granting the Joint Motion and remanding the Board's June 2005 
decision pointed out deficiencies in the Board's duty to 
assist in developing this matter for appellate review.  The 
Joint Motion pointed out that the VA had failed to assist the 
veteran in developing information and evidence necessary to 
substantiate the appeal.  

The Joint Motion pointed out that the most recent VA 
examination, conducted in December 2002 was inadequate for a 
number of reasons.  First the motion pointed out that the 
examination failed to fully address all relevant factors in 
evaluating functional loss as required by 38 C.F.R. § 4.40, 
to include symptoms such as weakness and pain.  See Deluca v. 
Brown, 8 Vet. App. 202, 205-206 (1995).  Furthermore, the 
December 2002 VA examination indicated that X-rays of the 
pelvis, lumbosacral spine, bilateral hips, both knees and 
right tibia-fibula were ordered, but no X-ray report was 
included in the record, nor did any examiner refer to any 
results of X-rays ordered.  This failure to include or report 
the findings from the ordered X-rays was viewed as a 
violation of VA's duty to assist in providing an adequate 
medical examination.  38 U.S.C.A. § 5103A, Shafrath v 
Derwinski, 1 Vet. App. 589, 595 (1995).  The X-rays were also 
viewed as significant objective evidence that must be 
obtained, particularly in light of the Board's reasons for 
denial including a discussion that there was a lack of 
objective evidence showing the veteran suffered from 
additional functional loss or limitation of motion during 
flare-ups.  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice pursuant to Dingess, supra.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an earlier effective date, if 
an increased rating is granted, as 
outlined by the Court in Dingess, supra, 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issue on 
appeal.  

2.  The AMC should contact the veteran 
and request that he provide information 
as to the dates of any treatment received 
for the service-connected disabilities at 
issue since December 2002, and to furnish 
signed authorizations for the release to 
the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, VA should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R § 3.159 (2006).

3.  After the completion of the above, 
the AMC should schedule the veteran for 
VA orthopedic and neurological 
examinations, by appropriate specialists, 
to determine the severity of the 
veteran's spinal disorder(s), to include 
the nature, etiology and severity of all 
orthopedic and neurological 
manifestations of the service-connected 
spine disorder.  The orthopedic 
examination must also address the 
severity of the residuals of a fracture 
of the pelvis and residuals of a fracture 
of the right femur.  The claims file 
should be made available to each examiner 
for review of the pertinent evidence 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted, and 
must include X-rays of the pelvis, 
lumbosacral spine, bilateral hips, both 
knees and right tibia-fibula.  After a 
review of the claims file, it is 
requested that the examiners provide 
explicit responses to the following:

(a) The neurological examiner must first 
provide an opinion as to the nature and 
etiology of all neurological 
manifestations found, to include 
extremity involvement, genitourinary and 
any other neurological involvement and 
ascertain whether any or all neurological 
findings are related to the veteran's 
service-connected spine disability.  The 
discussion should address the causes of 
the neurological manifestations to 
include whether it is at least as likely 
as not that any manifestations shown are 
related to a service-connected spine 
disorder.  The opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

(b) The orthopedic examiner should 
address the severity of the veteran's 
service-connected spine disorder by 
recording if possible, the range of 
motion in the veteran's low back observed 
on clinical evaluation and should assess 
whether the low back exhibits any 
disability to include limitation of 
motion.  In addition, the examiner should 
determine whether the veteran's low back 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
the opinion.

(c) The examiner should address the 
severity of intervertebral disc syndrome, 
and determine whether the orthopedic 
findings are more consistent with 
findings that more closely resemble a 
favorable or unfavorable ankylosis of the 
thoracolumbar or entire spine, or more 
closely resemble vertebral fracture 
without cord involvement but requiring a 
neck brace or vertebral fracture with 
cord involvement requiring long leg 
braces or causing the veteran to be 
bedridden.  The examiner should also 
state whether the service-connected 
spinal disability more closely resembles 
a pronounced intervertebral disc syndrome 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, absent 
ankle jerk or other neurological findings 
appropriate to the disease disc site with 
little intermittent relief.  In doing so, 
the examiner must identify the specific 
neurological tests conducted in making 
this determination.  The examiners should 
also identify whether or not the veteran 
reported any incapacitating episodes 
associated with his back pain, and if so, 
the duration of such episodes.  An 
incapacitating episode is a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

(d) The neurological examiner should 
report whether the service-connected 
spinal disability results in neuritis, 
neuralgia, or partial or complete 
paralysis of any nerve that has been 
shown to be affected by this disability, 
including any radiculopathy shown.  The 
examiner should describe the severity of 
such symptomatology, as well as the area 
and function affected.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.  

(e)  The orthopedic examiner should 
address the severity of the veteran's 
service-connected residuals of a fracture 
of the pelvis and residuals of a fracture 
of the right femur by recording if 
possible, the ranges of motion in the 
hips and thighs, on extension, flexion, 
abduction, adduction and rotation 
observed on clinical evaluation and 
should assess whether the residuals of a 
fracture of the pelvis and the residuals 
of a fracture of the right femur exhibit 
any disability to include limitation of 
motion.  In addition, the examiner should 
determine whether the veteran's residuals 
of a fracture of the pelvis and residuals 
of a fracture of the right femur are 
manifested by weakened movement, excess 
fatigability, or incoordination.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, and the 
degree, if any, of weakened movement, 
excess fatigability, or incoordination.  
The examiner should also comment whether 
the residuals of a fracture of the pelvis 
more closely resemble a hip, flail joint.  
The examiner should also comment whether 
the residuals of a fracture of the right 
femur more closely resemble a malunion 
with slight, moderate or marked knee or 
hip disability, or whether the residuals 
of the right femur fracture more closely 
resemble a fracture of the surgical neck 
with false joint or fracture of the shaft 
or anatomical neck with nonunion with or 
without loose motion, with weight bearing 
preserved by use of a brace.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
the opinion.

(f).  The examiners should comment on the 
effect of the veteran's service-connected 
spinal disability and any other 
manifestations of this disability, 
service-connected residuals of a fracture 
of the pelvis and service-connected 
residuals of a fracture of the right 
femur on his ordinary activities, 
including on his ability to obtain and 
maintain substantial gainful employment.  

3.  After completion of the above, VA 
should readjudicate the appellant's 
increased rating claims, to include a 
TDIU.  The readjudication must include a 
written determination as to whether a 
referral to VA's Under Secretary for 
Benefits or the Director, VA's 
Compensation and Pension Service, is 
warranted.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  By this action, the Board intimates no opinion as to 
the ultimate disposition warranted in this case.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



